DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 05/08/2020 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “…means for detecting the rotational position of the motor and/or the friction roller” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specification states:
an integrated incremental encoder being the “means for detecting the rotational position of the motor and/or the friction roller”.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
See MPEP 2181 (I.B) - The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the generic placeholder, convey the function. Such words, however, cannot convey specific structure for performing the function or the phrase will not be treated as invoking 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See Signtech USA, 174 F.3d at 1356.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the driveshaft" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rollers" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  What are “the rollers” referring to?  Do 
In regards to lines 3 & 5 of claim 18, the phrase “a measuring roller” is unclear.  Is there an additional “measuring roller” or the same “measuring roller” as recited in line 3 of claim 16?  The limitation in lines 3 & 5 of claim 18 will be read as “the measuring roller” upon further examination.

Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the measuring bridge, the motor and/or friction roller.  The claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification as stated in Paragraph [0010].

Allowable Subject Matter
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion as best understood in regards to claim 11, Naumann et al (US 9446449 B2) teaches reprofiling wheelset (1) on underfloor wheel lathe (12) .
However Naumann et al does not teach the structural and functional limitations of the device for calibrating an integrated measuring device of an underfloor wheelset lathe without a calibration wheelset further comprising a measuring bridge and the detection of the rotational position of the motor and/or the friction roller in combination with the remaining limitations of independent claim 11 upon overcoming the objection and rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion as best understood in regards to claim 16, Naumann et al (US 9446449 B2) teaches reprofiling wheelset (1) on underfloor wheel lathe (12) (Column 4, lines 11-29) comprising a device having a motor (15, i.e. drive roller) with a rotational axis (Column 4, lines 30-33), a friction roller (13, i.e. measuring roller) wherein the friction roller (13) is connected to a driveshaft of the motor (15) (Column 2, lines 24-40; Figure 3), and wherein the friction roller (13) has an approximately cylindrical frictional surface with a defined nominal diameter (11) (Column 2, lines 24-40 & Column 3, lines 1-29 & Column 4, lines 11-29).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reiche (US 20130112052 A1) - The invention relates to the arrangement of the lift drive in the drive rollers of the under-floor wheelset lathe for the wheelset. 
Feldewert (EP 0528058 A1) - The invention relates to a method for machining a wheel set which is accommodated in centering means and driven via friction rollers applied to the peripheral surface of a wheel, and to a machine for carrying out the method.
Gutohrlein et al (US 4674369 A) - The invention relates to an underfloor wheelset turning machine for reprofiling the wheel tire contours of railway wheelsets comprising two turning supports and four driven friction rollers, of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.L.J/           Examiner, Art Unit 2856   


/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856